DETAILED ACTION
In response to the Amendments filed on April 29, 2022, claims 9 and 11 are amended. Currently, claims 1, 3-20, and 22-24 are still pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
It is noted that “one or more symptoms of Parkinson’s disease” in the claims are interpreted as referring to symptoms of body tremors, body tremors, Dystonia, Dyskinesia, gait, and/or freezing (instant [00100]) and other body motion abnormalities (instant [00122]).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 8, and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (US Pub. No. 2011/0172744 A1).
Claim 1. Davis discloses an intelligent drug delivery system comprising: 
a device body (i.e., body of IMD 26) (Figs. 1C, 5; [0090]); 
an accelerometer sensor (i.e., three-axis accelerometers) arranged in or on the device body and configured to output multi-axis motion data based on detected multi-axis motion and acceleration ([0130]; i.e., since IMD 26 also have the posture state module similar to IMD 14); 
a gyroscopic pitch sensor (i.e., additional gyroscopes) arranged in or on the device body and configured to output orientation data based on detected orientation ([0130]); 
a controller (92) in communication with the accelerometer sensor and the gyroscopic pitch sensor ([0149]-[0150]; i.e., via processor 92 using posture state information from posture state module 98 which is similar to the posture state module of IMD 14 described in [0130]); 
wherein, based on the multi-axis motion data and/or the orientation data, the controller is configured to determine positional movements of the device body, speed of movement of the device body, linger times of the device body, and/or multi-axial cadence of movement of the device body ([0130]-[0131]); 
wherein the controller is configured to generate a pump instruction signal based on the determined multi-axial movement of the device body, multi-axial speed and acceleration of the device body, linger times of the device body, and/or multi-axial cadence of movement of the device body ([0149]; i.e., control pump module 96 using posture state information), the pump instruction signal including an instruction to change or suspend a delivery rate of a pharmacological material ([0092]); and
wherein the pharmacological material is configured to treat one or more symptoms of Parkinson's disease ([0063] and [0089]; i.e., since drug delivery system 24 with IMD 26 is similar to system 10, see [0089], and system 10 may be used to treat tremor or Parkinson’s disease, see [0063], drug delivery system 24 being used for treating tremor or Parkinson’s disease comprises IMD 26 being configured to deliver a pharmacological material configured to treat one or more symptoms of Parkinson’s disease).
Claim 3. Davis discloses the intelligent drug delivery system according to claim 1, further comprising a memory (94, 108, i.e., memory of clinical programmer 60), wherein the controller is configured to store in the memory the multi-axis motion data and the orientation data received by the controller ([0132]; see [0148]-[0149] for memory 94 of IMD 26; see [0081] for external programmer 20; and [0107] for memories of IMD 26 and external programmer 20 in the form of patient programmer 30 and clinical programmer 60, see [0093], [0080]).
Claim 4. Davis discloses the intelligent drug delivery system according to claim 3, wherein the controller continually stores records of positional locations and/or multi-axial positional movements of the device body in the memory as recorded movement data ([0228]; i.e., recording posture state in a continuous manner).
Claim 5. Davis discloses the intelligent drug delivery system according to claim 4, wherein the recorded multi-axis movement data is associated with relevant metadata ([0162], [0260], Fig. 22; i.e., time).
Claim 8. Davis discloses the intelligent drug delivery system according to claim 5, wherein the data is analyzed to determine the state of a lifestyle activity level of a user or an indication or determination as to whether the user is awake or asleep ([0269]-[0270]).
Claim 10. Davis discloses the intelligent drug delivery system according to claim 4, wherein the recorded movement data and associated metadata is configured to be remotely accessed by a clinician remote computer (60) ([0106]-[0107]).
Claim 11. Davis discloses the intelligent drug delivery system according to claim 10, wherein the pump instruction signal is configured to be modified by the clinician remote computer ([0111]; i.e., since clinical programmer 60 allows access and modifications to therapy adjustment information thereby allowing for modification of instruction to the pump module).
Claim 12. Davis discloses the intelligent drug delivery system according to claim 4, wherein the controller continually stores records the delivery rate and changes to the delivery rate in the memory as drug delivery data ([0214]).
Claim 13. Davis discloses the intelligent drug delivery system according to claim 4, wherein the recorded movement data and the drug delivery data is configured to be remotely accessed by a clinician remote computer ([0111]; i.e., since clinical programmer 60 allows access to therapy adjustment information and posture states).
Claim 14. Davis discloses the intelligent drug delivery system according to claim 13, wherein the pump instruction signal is configured to be modified by the clinician remote computer  ([0111]; i.e., via clinical programmer 60 accessing and modifying therapy adjustment information).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (US Pub. No. 2011/0172744 A1).
Claim 9. Davis discloses the intelligent drug delivery system according to claim 4, wherein the recorded movement data is linked to metadata information ([0260]-[0272]; Fig. 22; i.e., time of recording, the body activity level at the time of recording, the sleep/awake state at the time of recording), and wherein the metadata information comprises a level of therapy (i.e., stimulation) delivered to the user to the user contemporaneous with the recorded movement data ([0262]; i.e., since stimulation slots breakdown 510 and patient postures 512 share the same x-axis) but does not explicitly disclose that the level of therapy delivered to the user being calculated level of the pharmacological material circulating in the user. However, Davis discloses that Fig. 22 is an exemplary screen shot of a programmer configured to present information corresponding to more than one therapy factor associated with delivery of medical therapy to a user, such as a clinician or patient, along common timeline 518 ([0260]), wherein the user may view more information relating to the therapy factors including a therapeutic element including specifically  a therapy setting associated with delivering a portion of the medical device therapy to the patient with the medical system, ([0266]). Moreover, since Davis discloses IMD 26 may include a posture state module that monitors the patient 12 posture state and adjusts therapy accordingly ([0092]) with processor 92 controlling the pump module 96 ([0148]-[0149]) and recording numerous therapy factors and transferred to a programmer for presentation to a user ([0150]), it follows that a screen shot of a programmer for IMD 26 would include the metadata information comprising a calculated level of the pharmacological material circulating in the user to the user contemporaneous with the recorded movement data since such information being a record of the therapy delivered by IMD 26.
However, even if Davis does not sufficiently disclose that a screenshot of a programmer such as that of Fig. 22 for IMD 26 comprises a calculated level of the pharmacological material circulating in the user to the user contemporaneous with the recorded movement data, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the programmer of IMD 26 of Davis with the feature of the metadata information comprising a calculated level of the pharmacological material circulating in the user to the user contemporaneous with the recorded movement data for IMD 26 since IMD 26 delivers drug or drug and stimulation as the therapy ([0089]-[0090]) so that information regarding the full therapy delivered for IMD 26 can be presented to the user along the common timeline such as that illustrated in Fig. 22.

Claims 6, 7, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US Pub. No. 2011/0172744 A1) in view of Goetz (US Pub. No. 2010/0265072 A1).
Claims 6 and 7. Davis discloses the intelligent drug delivery system according to claim 5, wherein Davis further discloses the display provide a user interface comprising information including medication ([0097]) and also that therapy factors and parameters being recorded includes medication delivered to the patient ([0282]), but does not explicitly disclose that the metadata comprises information about the brand and/or type of the pharmacological drug (as per claim 6) and information about the strength of the pharmacological drug (as per claim 7). However, Goetz also discloses a drug delivery system for delivering therapy including therapy for a user with Parkinson’s disease ([0037]), wherein the system comprises programmer 20 and memory for storing patient therapy data in session histories ([0041]) including the drug name and concentration ([0042]). Therefore, since both Davis and Goetz are drawn to intelligent drug delivery systems, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system of Davis with the feature of the metadata comprises information about the brand and/or type of the pharmacological drug (as per claim 6) and information about the strength of the pharmacological drug (as per claim 7) as disclosed by Goetz so as to provide information for improving drug delivery for future sessions such as allowing for clinician reviews and patient feedback ([0132], [0138] of Goetz; see also [0040]-[0041], [0255] of Davis for using stored therapy history for therapy adjustments).
Claim 15. Davis discloses the intelligent drug delivery system according to claim 1, wherein the controller may be programmed to generate a safe average that minimizes that chance of overstimulation ([0084]) and further discloses that the IMD 26 being programmed for automated adjustment to therapy including the rate of drug delivery ([0092]) but does not explicitly disclose that the controller is configured to generate the pump instruction signal to reduce the delivery rate of the pharmacological material for a predetermined amount of time, wherein the controller is configured to determine whether there are any multi-axial changes in frequency and/or intensity in speed of the device body, linger times of the device body, and/or multi-axial cadence of movement of the device body during the predetermined amount of time compared to movement recorded prior to the predetermined amount of time, and wherein, if the changes are above a predetermined threshold, the controller is configured to generate a new pump instruction signal to restore the delivery rate of the pharmacological material to the delivery rate prior to the reduction.  However, it is noted that these steps appear to depend on the Parkinson’s disease patient’s specific condition and treatment plan. Moreover, Goetz further discloses analyzing session history information to better decide how to configure future session including a minimum dosing based on historical values including patient condition and response to the therapy for each respective session history ([0054]) including analyzing infusion pattern of earlier therapy sessions to determine whether optimal results with minimal side effects were achieved ([0187]). Therefore, since both Davis and Goetz are drawn to intelligent drug delivery systems, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify the system of Davis with the claimed steps so that an appropriate amount of pharmacological material is delivered depending on the particular treatment requirement and the patient’s condition so as to minimize chance of overstimulation ([0084] of Davis) and for achieving optimal results with minimal side effects ([0187] of Goetz).
Claim 16. Davis discloses intelligent drug delivery system according to claim 1, wherein the controller may be programmed to generate a safe average that minimizes that chance of overstimulation ([0084]) and further discloses that the IMD 26 being programmed for automated adjustment to therapy including the rate of drug delivery ([0092]) but does not explicitly discloses that the controller is configured to calculate instant pharmacological circulation levels for a selected time period and compare the calculated levels to a prior time period, wherein the pump instruction signal is further based on the comparison. However, Goetz further discloses that session history data comprising total amount of drug administered to the patient during a therapy session for improving future sessions ([0054]) including that the processor being configured to calculate pharmacological circulation levels for a selected time period ([0054]; i.e., in order to acquire total amount of drug administered to the patient during a therapy session for the session history) and to compare the calculated levels to a prior time period, wherein the pump instruction signal is further based on the comparison ([0054]; i.e., clinician review of data from prior therapy sessions to improve future sessions). Therefore, since both Davis and Goetz are drawn to intelligent drug delivery systems, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system of Davis with the feature of with the controller is configured to calculate instant pharmacological circulation levels for a selected time period and compare the calculated levels to a prior time period, wherein the pump instruction signal is further based on the comparison as disclosed by Goetz for improving subsequent treatment sessions ([0054] of Goetz) during automated adjustment to therapy ([0092] of Davis).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (US Pub. No. 2011/0172744 A1) in view of Stahmann (US Pub. No. 2016/0374597 A1).
Claim 17. Davis discloses the intelligent drug delivery system according to claim 1, wherein Davis further discloses that the posture state module 86 comprising a 3-axis accelerometer or multiple single-axis, dual-axis, or 3-axis accelerometers or some combinations thereof ([0135]) for determining the posture state of the patient among multiple axes ([0166], Figs. 8A-8C) but does not explicitly disclose that the  accelerometer sensor is a minimum six-axis accelerometer sensor. However, it is noted that the instant disclosure does not provide criticality for the claimed range and it is known in the art that the greater number of axis provide more accurate measurements. Moreover, Stahmann also discloses a drug delivery system comprising posture sensors for differentiating between patient postures ([0074]), wherein the posture sensors may be a 3-axis or 6-axis accelerometer ([0074]). Therefore, since both Davis and Stahmann are drawn to drug delivery systems with an accelerometer for differentiating postures of a patient, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system of Davis with the feature of the  accelerometer sensor being a minimum six-axis accelerometer sensor since a greater number of axis would allow for more accurate measurements and also since Stahmann discloses that a three-axis and a six-axis accelerometer are both known to be suitable posture sensors for a drug delivery system ([0074] of Stahmann). Moreover, such modification would also be considered a simple substitution of one known element (i.e., three-axis accelerometer of Davis similar to that of Stahmann) for another (i.e., six-axis accelerometer of Stahmann) to obtain predictable results (i.e., determining posture), see MPEP 2143(I)(B) for additional details.
	
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (US Pub. No. 2011/0172744 A1) in view of Chiang (US Pub. No. 2011/0098676 A1) and Goetz (US Pub. No. 2010/0265072 A1).
Claim 23. Davis discloses the intelligent drug delivery system according to claim 1, wherein the controller may be programmed to generate a safe average that minimizes that chance of overstimulation ([0084]) and further discloses that the IMD 26 being programmed for automated adjustment to therapy including the rate of drug delivery ([0092]) including flow rate of drugs or frequency of bolus delivery ([0214]), but does not explicitly disclose that the controller is configured to adjust the delivery rate of a basal rate of delivery of the pharmacological material based on the determined multi-axial movement of the device body, multi-axial speed and acceleration of the device body, the linger times of the device body, and/or the multi-axial cadence of movement of the device body in order to achieve a minimum level of daily dosage of the pharmacological material, and wherein the minimum level of daily dosage corresponds to a Parkinson's disease symptom intensity level or range determined by the controller.  
However, Chiang also discloses a drug delivery device for treating Parkinson’s disease ([0108]) comprising a processor for controlling medication delivery, wherein Chiang further discloses that it is advantageous for the device to provide continuous delivery of medication instead of a bolus dosing to reduce the need for additional medication and minimize dyskinetic events, “off” states, and other side effects ([0111]). Therefore, since Davis and Chiang are both drawn to drug delivery for treating Parkinson’s disease, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Davis with the feature of delivering a continuous infusion of medication as disclosed by Chiang for reducing the need for additional medication and minimizing dyskinetic events, “off” states, and other side effects ([0111] of Chiang).
Again, while Davis further discloses that the controller may be programmed to generate a safe average that minimizes that chance of overstimulation ([0084]), Davis in view of Chiang does not explicitly disclose that the adjusting is in order to achieve a minimum level of daily dosage of the pharmacological material, and wherein the minimum level of daily dosage corresponds to a Parkinson’s disease symptom intensity level or range determined by the controller. However, Goetz also discloses a drug delivery system and method for using the system for delivering therapy including therapy for a user with Parkinson’s disease ([0037]), wherein the programmer 20 may be programmed to deliver a daily dose within a boundary so as to deliver a maximum and/or minimum therapeutic agent amounts to be delivered to the patient ([0131]) so that the average daily dose of therapeutic leads to optimal results with minimal side effects ([0187]). Therefore, since Davis in view of Chiang and Goetz are drawn to drug delivery for treating Parkinson’s disease, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify Davis in view of Chiang with the feature of in order to achieve a minimum level of daily dosage of the pharmacological material, and wherein the minimum level of daily dosage corresponds to a Parkinson’s disease symptom intensity level or range determined by the controller since Goetz discloses that programming the controller to deliver a daily dose including a minimum therapeutic agent amounts for optimal results with minimal side effects ([0187] of Goetz).

Claims 18-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US Pub. No. 2011/0172744 A1) in view of Goodall (US Pub. No. 2017/0156662 A1).
Claim 22. Davis discloses the intelligent drug delivery system according to claim 1, wherein the device body is a wearable device ([0090]; i.e., IMD 26 in the form of an external device), but does not explicitly disclose that the device body being a wearable device configured to be worn on a wrist of a user. However, it is noted that Goodall also discloses embodiments of drug delivery systems that may be suitable for treating Parkinson’s disease ([0239]), wherein the system comprises devices 100 comprising sensors for determining the orientation and position of the user ([0074]-[0075]) and cells 120 which comprises drug delivery systems ([0069]). Goodall further discloses that devices 100 may be positioned on different body parts including the wrist of the user ([0125]; Fig. 6). Therefore, since both Davis and Goodall are drawn to drug delivery systems for treating Parkinson’s disease, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system of Davis with the device body being a wearable device configured to be worn on a wrist of a user as disclosed by Goodall depending on the particular condition and treatment requirement of the user, since Goodall discloses that the wrist of the user is one of the suitable position for such devices.

Claim 18. Davis discloses an intelligent drug delivery system ([0149]; i.e., system 10 combination of IMD 16 and IMD 26) comprising: 
a first multi-axial device body (IMD 16) and a second multi-axial device body (IMD 26); 
a first multi-axial accelerometer sensor (i.e., accelerometer of posture state module 86 in IMD 16) arranged in or on the first device body and configured to output first multi-axial motion data based on detected multi-axial motion, and a second multi-axial accelerometer sensor (i.e., accelerometer of posture state module 86 in IMD 26 since IMD 26 similar to IMD 14 also comprises a posture state module, see [0092]) arranged in or on the second device body and configured to output second multi-axial motion data based on detected multi-axial motion ([0135]; i.e., detecting posture of patient); 
a first gyroscopic sensor (i.e., a first of the one or more gyroscopes) arranged in or on the first device body and a second gyroscopic sensor (i.e., a second of the one or more gyroscopes) arranged in or on the second device body, wherein both the gyroscopes are configured to output orientation data based on detected multi-axial orientation ([0130]); 
a controller (92) in communication with the first multi-axial accelerometer sensor, the second multi-axial accelerometer sensor, the first gyroscopic pitch sensor, and the second gyroscopic pitch sensor ([0149]; i.e., via receiving posture state information); 
wherein the controller is configured to determine multi-axial positional locations of the first and second multi-axial device bodies, speed of the first and second multi-axial device bodies, linger times of the first and second device bodies, and/or cadence of multi-axial movement of the first and second device bodies ([0149]; i.e., since processor 92 adjust drug delivery therapy when patient 12 changes posture states); 
wherein the controller is configured to generate a pump instruction signal based on the first multi-axial motion data, first multi-axial orientation data, second multi-axial motion data and/or the second multi-axial orientation data, the pump instruction signal including an instruction to change or suspend a delivery rate of a pharmacological material ([0149], i.e., processor 92 adjust drug delivery therapy when patient 12 changes posture states).
While Davis discloses posture state module 86 comprising one or more gyroscopes ([0130]), Davis does not explicitly disclose that the gyroscopes being multi-axial pitch gyroscopes.
However, it is noted that Goodall also discloses embodiments of drug delivery systems that may be suitable for treating Parkinson’s disease ([0239]), wherein the system comprises sensors for determining the position and motion of the user ([0074]-[0075]) including single-axis or multi-axis gyroscopes and single-axis or multi-axis accelerometers for determining the angular motion and orientation of the device and thereby the orientation and motion of the user ([0078] and [0095]). Goodall further discloses that the system comprises a processing device 510 for controlling drug delivery based on the sensor information regarding the posture or orientation of the user ([0122]-[0123]). Therefore, since both Davis and Goodall are drawn to drug delivery systems for treating Parkinson’s disease, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Davis in view of Goodall with the feature of the first and second gyroscopes being multi-axial pitch gyroscopes since such gyroscopes are known in the art as being suitable for determining position and posture of a user for drug delivery as disclosed by Goodall ([0095]). Moreover, such modification would also be considered a simple substitution of one known element (i.e., gyroscopes of Davis) for another (i.e., multi-axis gyroscopes of Goodall) to obtain predictable results (i.e., determining posture and orientation of the user), see MPEP 2143(I)(B) for additional details.
Claim 19. Davis in view of Goodall discloses the intelligent drug delivery system according to claim 18, wherein Davis does not explicitly disclose where IMD 16 and IMD 26 are positioned for system 10 with the combination of IMD 16 and IMD 26. However, Goodall further discloses that the system comprises devices 100 comprising the sensors and cells 120 which comprises drug delivery systems ([0069]) may be positioned on different body parts including the wrist of the user ([0125]; Fig. 6). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify the system of Davis in view of Goodall with the feature of the first multi-axial device body and the second multi-axial device body are each configured to be worn on a respective wrist of a user since Goodall discloses that attaching the device on the wrist of the user allows for determination of the orientation and posture of the user.
Claim 20. Davis in view of Goodall discloses the intelligent drug delivery system according to claim 19, Davis further discloses comprising a multi-axis body sensor, configured to be worn on the body of the user ([0135]; i.e., additional sensor worn by patient).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (US Pub. No. 2011/0172744 A1) in view of Goodall (US Pub. No. 2017/0156662 A1) and further in view of Chiang (US Pub. No. 2011/0098676 A1) and Goetz (US Pub. No. 2010/0265072 A1).
Claim 24. Davis discloses the intelligent drug delivery system according to claim 18, wherein the controller may be programmed to generate a safe average that minimizes that chance of overstimulation ([0084]) and further discloses that the IMD 26 being programmed for automated adjustment to therapy including the rate of drug delivery ([0092]) including flow rate of drugs or frequency of bolus delivery ([0214]), but does not explicitly disclose that the controller is configured to adjust the delivery rate of a basal rate of delivery of the pharmacological material based on the determined multi-axial movement of the device body, multi-axial speed and acceleration of the device body, the linger times of the device body, and/or the multi-axial cadence of movement of the device body in order to achieve a minimum level of daily dosage of the pharmacological material, and wherein the minimum level of daily dosage corresponds to a Parkinson's disease symptom intensity level or range determined by the controller.  
However, Chiang also discloses a drug delivery device for treating Parkinson’s disease ([0108]) comprising a processor for controlling medication delivery, wherein Chiang further discloses that it is advantageous for the device to provide continuous delivery of medication instead of a bolus dosing to reduce the need for additional medication and minimize dyskinetic events, “off” states, and other side effects ([0111]). Therefore, since Davis in view of Goodall and Chiang are both drawn to drug delivery for treating Parkinson’s disease, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system of Davis in view of Goodall with the feature of delivering a continuous infusion of medication as disclosed by Chiang for reducing the need for additional medication and minimizing dyskinetic events, “off” states, and other side effects ([0111] of Chiang).
Again, while Davis further discloses that the controller may be programmed to generate a safe average that minimizes that chance of overstimulation ([0084]), Davis in view of Goodall and Chiang does not explicitly disclose that the adjusting is in order to achieve a minimum level of daily dosage of the pharmacological material, and wherein the minimum level of daily dosage corresponds to a Parkinson’s disease symptom intensity level or range determined by the controller. However, Goetz also discloses a drug delivery system and method for using the system for delivering therapy including therapy for a user with Parkinson’s disease ([0037]), wherein the programmer 20 may be programmed to deliver a daily dose within a boundary so as to deliver a maximum and/or minimum therapeutic agent amounts to be delivered to the patient ([0131]) so that the average daily dose of therapeutic leads to optimal results with minimal side effects ([0187]). Therefore, since Davis in view of Goodall and Chiang and Goetz are drawn to drug delivery for treating Parkinson’s disease, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify Davis in view of Goodall and Chiang with the feature of in order to achieve a minimum level of daily dosage of the pharmacological material, and wherein the minimum level of daily dosage corresponds to a Parkinson’s disease symptom intensity level or range determined by the controller since Goetz discloses that programming the controller to deliver a daily dose including a minimum therapeutic agent amounts for optimal results with minimal side effects ([0187] of Goetz).

Response to Arguments
With respect to the previous 35 U.S.C. 112(b) rejection, the amendment to claim 11 is considered sufficient to clarifying the previous confusion. Therefore, the previous 35 U.S.C. 112(b) rejection is hereby withdrawn.

Applicant's arguments filed April 29, 2022 have been fully considered but they are not persuasive. 
In response to applicant’s arguments on pgs. 9-10 that Davis does not disclose that processor 92 generating a pump instruction signal that includes instruction to change or suspend a delivery rate of a pharmacological material configured to treat one or more symptoms of Parkinson’s disease. First, it is noted that [0063] of Davis discloses a spinal cord stimulation (SCS) therapy system 10 may be used to treat tremor (a symptom of Parkinson’s disease) and also explicitly disclose that the system may be used to treat Parkinson’s disease and [0089] of Davis discloses an implantable drug delivery system 24 is substantially similar to that of SCS system 10 wherein drug delivery system 24 performs the similar therapy functions via delivery of drug stimulation therapy instead of electrical stimulation therapy. Therefore, it is clear since Davis discloses that drug delivery system 24 performing similar therapy function as SCS therapy system 10, Davis discloses that drug delivery system 24 may also be used to treat tremor and Parkinson’s disease as SCS therapy system 10. Thus, since Davis discloses that processor 92 is a controller of drug delivery system 24 adjusting drug delivery therapy ([0092], [0149]), the drug delivered by processor 92 of drug delivery system 24 comprises a pharmacological material configured to treat one or more symptoms of Parkinson’s disease when drug delivery system 24 is treating tremor or Parkinson’s disease. Second, applicant’s argument that the systems are spinal cord focused and directed to pain relief is not for treating Parkinson’s disease. It is noted that treating the spinal cord for pain relief is another use for the systems of Davis but does not prevent the system from being used for treating one or more symptoms of Parkinson’s disease. Moreover, Davis also explicitly discloses the system being used for treating one or more symptoms of Parkinson’s disease (see above argument for detail). Therefore, applicant’s argument is not persuasive.
In response to applicant’s arguments that Goetz, Stahmann, Chiang and Goodall does not disclose the specifics of claims 1 and 18 on pg. 10-11, it is noted that Davis is relied upon for disclosing the features of claims 1 and 18. Goetz, Stahmann, Chiang and Goodall are only relied upon for disclosing the features of the respective dependent claims. 
However, applicant’s arguments on pgs. 11-15 regarding these respective dependent claims are also not persuasive:
RE claims 6 and 7, applicant’s arguments on pgs. 11-12 that because examiner has cited to time as one of the metadata explicitly disclosed by Davis for claim 5, it would not be obvious to modify Davis with metadata such as that disclosed by Goetz is not persuasive. First, it is noted that Davis discloses in [0162], [0260] and Fig. 22 how the recorded multi-axis movement data is associated with relevant metadata wherein time was provided as one example of the disclosed relevant metadata. However, it is clear from the cited paragraphs of Davis and the exemplary screen shot illustrated in Fig. 22 that Davis also discloses the time/date stamps, the treatment delivery rate at the time of recording, and the body activity level at the time of recording which are other listed examples of metadata by the instant disclosure in instant [00109]. Therefore, applicant’s argument is not persuasive.
Second, applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). It is noted Davis discloses associating the therapy information with the associated multi-axis movement data where Fig. 22 illustrate the therapy being stimulation. Since the drug delivery system 24 is similar to the stimulation systems 10, 22 ([0089]) and that adjust therapy is adjusted based on patient posture ([0255]), it is clear that Davis also discloses such association of multi-axis movement data as illustrated in Fig. 22 for therapy being drug delivery. Therefore, since Davis discloses associating the recorded multi-axis movement data with relevant metadata including therapy data and Goetz is only relied upon for disclosing that information about the brand/type and the strength of the drug as important information for a drug delivery therapy session, applicant’s argument is not persuasive.
RE claim 9, applicant’s arguments on pg. 12 is not persuasive because Davis discloses the newly amended limitation as explained above. Moreover, applicant’s argument that Davis does not recite “metadata” and thus cannot be relied upon for disclosing metadata is not persuasive because Davis explicitly discloses time/date stamps, the treatment delivery rate at the time of recording, and the body activity level at the time of recording which are other listed examples of metadata by the instant disclosure in instant [00109].
RE claim 11, applicant’s arguments on pgs. 12-13 that Davis does not disclose that the pump instruction signal being configured to be modified by the clinician remote computer is not persuasive. Again, it is noted above, Davis explicitly discloses that drug delivery system 24 is substantially similar to systems 10 and 22 with drug delivery system 24 performs the similar therapy functions via delivery of drug stimulation therapy instead of electrical stimulation therapy ([0089]). Therefore, the clinician programmer 60 being allowed to access and modify the therapy instruction of IMD 14 for system 10 would also be allowed to access and modify the therapy instruction of IMD 26; and since IMD 26 functions as a drug pump, the therapy instruction comprises pump instruction signal of IMD 26. Moreover, Davis further explicitly discloses that clinician programmer 60 being used with IMD 26 in [0105]. Therefore, applicant’s argument is not persuasive.
RE claim 22, applicant’s arguments on pgs. 14-15 that it would not be obvious to modify Davis with the feature of Goodall is not persuasive. First, it is noted both Davis and Goodall are drawn to intelligent drug delivery systems suitable for treating symptoms of Parkinson’s disease such as tremors ([0239] of Goodall and [0063] of Davis) that comprises drug delivery mechanisms, wherein Davis discloses IMD 26 with pump module 96 of Davis ([0148]-[0149]) while Goodall discloses device 100 comprising cells 120 which comprises drug delivery systems ([0069], wherein the drug delivery systems are described in greater detail [0084] and [0122]). Therefore, applicant’s argument that Goodall does not disclose a pump is not persuasive. Second, it is noted that Davis explicitly discloses that IMD 26 may be an external device and may comprise multiple catheters delivering to the same or different tissues within the patient for treating multiple symptoms or conditions ([0090]). Therefore, it is clear that Davis is not limited to only delivering medication to the spinal cord as applicant has argued.  Moreover, Goodall also discloses that device 100 being placeable in multiple locations on the body including specifically the wrist as illustrated in Fig. 6 ([0125]). Lastly, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., detecting abnormal movement of a user’s wrist) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). However, such feature would also seem to be obvious in view of the disclosures of Davis and Goodall.
RE claims 23 and 24, applicant’s arguments on pgs. 14-15 that Davis in view of Chiang and Goetz does not disclose the claimed limitation because Goetz does not disclose the feature of a controller being configured to adjusting delivery in order to achieve a minimum level of daily dosage corresponding to a Parkinson’s disease symptom intensity level or range determined by the controller is not persuasive. First, it is noted that Goetz explicitly discloses programmer 20 being programmed to deliver drug within a boundary of a maximum and minimum amounts of a therapeutic to be delivered and that a clinician determines whether reprogramming of IMD 12 is required by determining if the current programming is sufficient ([0131]). Moreover, Goetz further discloses that the user programming IMD 12 so that the average daily dose of therapeutic agent result in optimal results with minimal side effects ([0187]). One of ordinary skill in the art would have recognize that an average daily dose of therapeutic leading to optical results with minimal side effects disclosed by Goetz as a minimal level of daily dosage means since such dosage level is an amount that is not too much or too little. Thus, it is clear that Goetz discloses adjusting delivery in order to achieve a minimum level of daily dosage by the controller as programmed by a user or clinician. Hence, Davis in view of Chiang and Goetz discloses the claimed limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783